REQUESTED BY: Dear Senator Carsten:
You have requested from this office an opinion as to whether an amendment to LB 834 would authorize the Public Service Commission to require commercial license plates on the vehicles of grain buyers and sellers, and whether the Commission already has such authority irrespective of the language of the amendment.
The registration of all motor vehicles and the issuance of the license plates pursuant thereto are governed in Nebraska by section 60-301, R.R.S. 1943, et seq. Those statutes vest in the Department of Motor Vehicles the authority and responsibility for administering and enforcing the registration and licensing system in this state.
We note that section 88-518, R.R.S. 1943, in reference to Public Service Commission licensed grain buyers and sellers, currently provides:
   ". . . Each vehicle used by a licensee hereunder shall be equipped with a license plate or other identification in a manner and form prescribed by the commission. . . ."
Relative to your first question, we have concluded that the Legislature did not intend that the license plates referred to in section 88-518 were for registration purposes, but rather, were for Public Service Commission identification purposes quite separate and apart from the licensing and registration requirements of section 60-301, et seq. We are informed that this is the construction that has always been given section 88-518 by the Commission which has routinely issued its own identification tags or plates to appropriately licensed grain buyers and sellers for many years. We find no other statutory provision which might authorize the Commission to require certain prescribed commercial license plates for vehicle registration, that authority reserved exclusively, it appears, for the Department of Motor Vehicles. Thus, we conclude that the Commission presently has no such authority.
Turning to your second question, we note that by virtue of section 60-301, R.R.S. 1943, et seq., and in particular section 60-331, anyone using a vehicle to conduct the business of buying and selling grain would be required to carry commercial plates on that vehicle. Construed with this in mind, we feel the amendment to LB 834 which you inquire about acknowledges that preexisting requirement, and essentially sets out a condition to the licensing of a grain buyer and seller from the Commission's standpoint. In that respect, we believe the proposed amendment to LB 834 would authorize the Commission to require that vehicles used by grain buyers and sellers carry commercial license plates.